DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is noted that claims 1-30 have been canceled and are replaced with new claims 31-54, which will be examined on the merits.  No claims are currently withdrawn from consideration.  This application is a Continuation of U.S. Application No. 16/144,832, now U.S. Patent No. 10,457,986, which is a Continuation of U.S. Application No. 16/045,474, now U.S. Patent No. 10,344,329, which is a Continuation of U.S. Application No. 15/872,499, now U.S. Patent No. 10,041,116, which is a Continuation of U.S. Application No. 15/717,871, now U.S. Patent No. 9,951,386, which is a Continuation-in-Part of U.S. Application No. 14/752,641, which claims benefit of U.S. Provisional Application 62/061,567, filed October 8, 2014, and also claims benefit of U.S. Provisional Application 62/017,558, filed June 26, 2014.  However, it is noted that neither provisional application teaches barcode molecules comprising both a barcode sequence and a template switching sequence.  Therefore, the earliest priority date for the claimed subject matter is the filing date of U.S. Application No. 15/717,871, September 27, 2017 (see Figure 11 of the ‘386 patent, for example, which teaches this limitation). 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 31-54 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,457,986 (cited on IDS of 3/20/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,457,986 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for analyzing analytes comprising the steps of providing a support, a first analyte, and a second analyte, and wherein the support comprises a plurality of nucleic acid barcode molecules coupled thereto, including first and second nucleic acid barcode 

4.	Claims 31-54 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10,323,278.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,323,278 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for analyzing analytes comprising the steps of providing a support, a first analyte, and a second analyte, and wherein the support comprises a plurality of nucleic acid barcode molecules coupled thereto, 

5.	Claims 31-54 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-58 of U.S. Patent No. 10,480,029 (cited on IDS of 3/20/2020) in view of Robinson et al. (U.S. Patent Pub. No. 2015/0133317).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims teach methods for analyzing analytes comprising the steps of providing a support, a first analyte, and a 

6.	Claims 31-54 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,011,872 (cited on IDS of 9/25/2019) in view of Robinson et al. (U.S. Patent Pub. No. 2015/0133317).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims teach methods for analyzing analytes comprising the steps of providing a support, a first analyte, and a second analyte, and wherein the support comprises a plurality of nucleic acid barcode molecules coupled thereto, including first and second nucleic acid barcode molecules, and generating a first barcoded nucleic acid molecule using the first nucleic acid barcode molecule and first analyte, and a second barcoded nucleic acid molecule using the second nucleic acid barcode molecule and second analyte.  The claims of U.S. Patent No. 10,011,872 also teach providing a plurality of partitions, wherein a partition 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
10.	Claims 31-47 and 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (U.S. Patent Pub. No. 2015/0298091, cited on IDS of 9/25/2019) in view of Robinson et al. (U.S. Patent Pub. No. 2015/0133317). 
With regard to claim 31, Weitz teaches a method (methods are provided for labeling nucleic acids released from cells with barcodes or unique sequences within microfluidic droplets to distinguish nucleic acids in a droplet from those in other droplets, see Abstract and paragraph 57, lines 1-14), comprising:
(a)    providing a support, a first analyte, and a second analyte, wherein said support comprises a plurality of nucleic acid barcode molecules coupled thereto, wherein said plurality of nucleic acid barcode molecules comprise a first nucleic acid barcode molecule and a second nucleic acid barcode molecule, wherein said first nucleic acid barcode molecule comprises a barcode sequence, and wherein said second nucleic acid barcode molecule comprises said barcode sequence (a population of cells are encapsulated within a droplet at a density of one or fewer cells per droplet, and the cells are lysed to release nucleic acids, including DNA, RNA, mRNA and proteins, into the droplet, paragraph 60, lines 1-13, paragraph 61, lines 1-12 and paragraph 64, lines 1-5; also encapsulated within the droplets are oligonucleotide tags comprising unique sequences or barcodes that are present on particles or micro-particles such that a given droplet comprises one particle having identical and thus common barcode sequences, paragraph 62, lines 1-20); and

With regard to claim 32, Weitz teaches a method wherein said first analyte is a different type of analyte than said second analyte (the method includes parallel barcoding of different types of analytes, including DNA, RNA and/or DNA antibody tags in single cells, wherein the barcodes may comprise primer sequences for capturing and amplification of a nucleic acid target to incorporate the barcode into the nucleic acid, wherein the barcode primer sequence may comprise a common 3’ sequence such as a poly-T sequence, paragraph 72, lines 1-14, paragraph 77, lines 1-4 and paragraph 123, lines 1-9).
With regard to claims 33-35, Weitz teaches a method wherein said first analyte comprises an oligonucleotide molecule, wherein said oligonucleotide molecule comprises a complementary deoxyribonucleic acid (cDNA) molecule derived from a ribonucleic acid (RNA) molecule, and further comprising, prior to (a), generating said cDNA molecule from said RNA molecule (a cell within a droplet is lysed to release cellular components such as nucleic acids, including RNA and mRNA, for further 
With regard to claims 36-38, Weitz teaches a method wherein said oligonucleotide molecule comprises a reporter oligonucleotide molecule comprising a reporter barcode sequence, or derivative of said reporter oligonucleotide molecule,  wherein said first analyte is a cell feature binding group comprising said reporter oligonucleotide molecule, or derivative thereof, and wherein said reporter barcode sequence is associated with said cell feature binding group, and wherein said cell feature binding group comprises one or more members selected from the group consisting of an antibody, an antibody fragment, a cell surface receptor binding molecule, and an antigen binding molecule (a cell within a droplet is lysed to release cellular components such as nucleic acids and proteins, wherein cells are treated with DNA-tagged antibodies to detect or quantify the proteins, paragraph 64, lines 1-5 and paragraph 89, lines 1-4; the DNA tags may be barcoded with a droplet-specific barcode in the same manner as used for DNA and RNA target molecules, paragraph 71, lines 8-13 and paragraph 131, lines 1-6).
With regard to claim 39, Weitz teaches a method wherein said second analyte is a second cell feature binding group comprising a second reporter oligonucleotide molecule, or derivative thereof, wherein said second reporter oligonucleotide molecule 
With regard to claim 44, Weitz teaches a method wherein said first nucleic acid barcode molecule further comprises a first unique molecular sequence, wherein said second nucleic acid barcode molecule comprises a second unique molecular sequence, and wherein said first unique molecular sequence is different than said second unique molecular sequence (barcode sequences may comprise a unique molecule identifier (UMI) sequence comprising random bases in addition to a droplet-specific barcode, paragraph 228, lines 1-30 and Figure 20A and B). 
With regard to claims 45-47, Weitz teaches a method wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule are covalently linked to said support, wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule are each covalently linked to said support through a cleavable linkage, and wherein said cleavable linkage comprises one or more members selected form the group consisting of a chemically cleavable linkage, a photocleavable linkage, and a thermally cleavable linkage (after introducing particles comprising the barcodes into a droplet, the barcodes may be released or cleaved from the particle, such as by light, chemical, enzymatic or other techniques, wherein the 
With regard to claims 50 and 51, Weitz teaches a method wherein said support is a bead, wherein said bead is a gel bead (the particles may be a polymeric particles such as a bead or hydrogel, paragraph 59, lines 1-4, paragraph 62, lines 1-5, paragraph 69, lines 5-10 and paragraph 177, lines 1-7).
With regard to claims 52-54, Weitz teaches a method further comprising degrading said gel bead upon application of a stimulus, wherein said plurality of nucleic acid barcode molecules is releasably attached to said bead or said support (oligonucleotide tags may be removed from the particles by degrading the particles or beads, wherein the oligonucleotide tags are incorporated into the particle, such as an agarose particle, and upon degradation of the particle by heating, the particle begins to soften, degrade or liquefy to release the oligonucleotide tags, paragraph 95, lines 6-8 and paragraph 109, lines 12-17). 
However, with regard to claim 31, Weitz does not teach a method wherein said first nucleic acid barcode molecule comprises a barcode sequence and a template switching sequence, wherein said second nucleic acid barcode molecule comprises said barcode sequence and said template switching sequence, and generating first and second barcoded nucleic acid molecules using the first and second nucleic acid barcode molecules and first and second analytes by coupling the template switching sequence of the first and second nucleic acid barcode molecules to the first and second analytes, respectively.  In addition, with regard to claim 34, Weitz does not teach a method, wherein a cDNA molecule derived from a ribonucleic acid (RNA) 
Robinson teaches methods of identification of polynucleotides associated with a sample, including determining the naturally occurring sequence of a first sequence of interest comprising obtaining a plurality of sequences related to the first sequence, each coupled to a first identification region that is identical, and comparing the sequences in the plurality to determine the naturally occurring sequences of the first sequence of interest, wherein the plurality of sequences comprise immunoglobulin sequences, such as those expressed by B cells (see paragraphs 9 and 32).
	Specifically with regard to claims 31, 34 and 40-43, Robinson teaches a method of internal barcode addition to a linker pair of antibody light and heavy chains using template switch adaptors containing extension overlap and barcode sequences to join cDNAs resulting from reverse transcription of mRNAs using oligo (dT) primers, wherein the method takes advantage of the 3’ tailing and template switching activities of reverse transcriptase to add overlap-extension PCR and barcode sequences to the cDNAs to be joined (paragraphs 31 and 119).  The additional tail sequences added by the reverse transcriptase may be a polyC sequence to match the polyG sequence of the barcode molecule to facilitate the template switching reaction, wherein the polyG sequence may 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Weitz and Robinson since both references teach methods for molecular barcoding of nucleic acid molecules from a single cell, including labeling the nucleic acids within a partition such as a well or emulsion droplet using a single bead or hydrogel that comprises an attached barcode label, wherein a coupling or labeling reaction, that may include reverse transcription and/or PCR, is performed to label the nucleic acids such as mRNA molecules with barcode molecules that are specific to the partition and thus the single cell, and may also be specific to each nucleic acid.  In addition, Robinson teaches that barcoding of cDNA products may comprise the use of template switch adaptors comprising the barcode molecule as well as overlap-extension PCR binding sites.  Thus, an ordinary practitioner would have been motivated to combine the methods of Weitz and Robinson since Robinson teaches additional and improved means for barcoding of cDNA molecules using template switch adaptors comprising the barcode sequences (see Robinson, paragraph 678).  The “use of template-switch adaptors for the preparation of libraries of expressed genes, including antibody heavy and light . 

11.	Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (U.S. Patent Pub. No. 2015/0298091, cited on IDS of 9/25/2019) in view of Robinson et al. (U.S. Patent Pub. No. 2015/0133317), as applied to claims 31-47 and 50-54 above, and further in view of Hindson et al. (U.S. Patent Pub. No. 2014/0378322, cited on IDS of 9/25/2019). 
	Weitz and Robinson together teach the limitations of claims 31-47 and 50-54, as discussed above.  However, neither Weitz nor Robinson teach a method wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule are coupled to said support through a disulfide linker, or wherein said support comprises a cystamine. 

	Specifically with regard to claims 48 and 49, Hindson teaches that the oligonucleotides may be covalently linked to the beads by disulfide linkages and/or the bead may comprise a cystamine or a modified cystamine as a crosslinking agent, wherein the bead may be substantially dissolved by a reducing agent to release oligonucleotides bound through a disulfide linkage, or wherein the cystamine crosslinks may be chemically reversed to release the bound oligonucleotides (paragraph 17, lines 8-12, paragraph 109, lines 1-15 and paragraph 110, lines 1-11). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Weitz and Robinson with those of Hindson since each references teach methods for molecular barcoding of nucleic acid molecules from a single cell, including labeling the nucleic acids within a partition such as a well or emulsion droplet using a single bead or hydrogel that comprises an attached barcode label.  In addition, Hindson teaches that barcoding of nucleic acids in a sample may comprise attaching barcode molecules to a bead through various means such as with cystamine crosslinks or disulfide linkages such that the barcode molecules may be readily released from a bead through the 

Conclusion

12.	Claims 31-54 are rejected.  No claims are free of the prior art.  In addition, claims 31-54 are rejected under the judicially created doctrine of obviousness-type double patenting, as discussed above. 

Correspondence

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637